Filed 12/15/15 P. v. Maestas CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C074776

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM035276)

         v.

LENNY ROSS MAESTAS,

                   Defendant and Appellant.




         Defendant Lenny Ross Maestas was found guilty of being a felon in possession of
a firearm. Defendant now challenges: (1) the trial court’s admission of the statements he
made before he received his Miranda1 warnings; (2) the court’s response to a jury
question about possession; and (3) the court’s denial of his request for the appointment of
new counsel to present a motion for a new trial. Finding defendant forfeited any claim of




1        Miranda v. Arizona (1966) 384 U.S. 436 [16 L. Ed. 2d 694].

                                                             1
error with respect to the court’s response to the jury’s question and finding no merit in his
other arguments, we affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
         On September 16, 2011, at 10:15 p.m., City of Oroville Police Officer Ron Belser
was on patrol with Reserve Police Officer Sal Rodrigo. While patrolling an area where
drug trafficking and burglaries occur frequently, Officer Belser noticed a gold car, driven
by defendant, going five to 10 miles per hour in a 25-mile-per-hour zone. Officer Belser
thought defendant was possibly “monitoring the roadway looking for target vehicles, [a]
target house or possible gang activity.” Officer Belser ran the car’s license plate number
through dispatch and learned the car’s registration was expired. Upon learning the car’s
registration was expired, Officer Belser told Officer Rodrigo to make a U-turn and pull
defendant over. Defendant eventually pulled over to the side of the road.
         Officer Belser approached defendant and asked him who the car belonged to and
questioned him about the expired registration. Defendant told Officer Belser that the car
belonged to his girlfriend, but also that he and his girlfriend bought the car. During the
stop, Officer Belser noticed defendant’s license plate had a November registration tag
placed over an April tag, even though dispatch reported the car’s registration expired in
April.
         At Officer Belser’s request, defendant got out of the car and underwent a series of
field sobriety tests, but defendant was not found to be under the influence of any
controlled substances. After defendant completed the field sobriety tests, he sat on the
car’s bumper, covering the trunk area with his body. Officer Belser thought defendant
was hiding something in the trunk. Officer Belser told defendant to stand near the front
of the patrol car and then placed defendant under arrest for false registration.
         After his arrest, defendant consented to a search of the car. When Officer Belser
searched the trunk, he found a loaded pistol in a closed compartment. Officer Belser took
the pistol out of the trunk, and defendant “spontaneously said, ‘That’s not stolen.’ ”

                                              2
Officer Belser asked defendant how he knew the pistol was not stolen, and defendant told
Officer Belser the pistol belonged to a friend but refused to tell the officer the friend’s
name. Officer Belser next asked defendant questions specific to the pistol, and defendant
told the officer “he thought he had taken it out of the car.” Defendant also said “he had
been doing some target practicing.” Officer Belser asked defendant “how he did at target
practicing and he said, ‘Good.’ ” Based on defendant’s answers to Officer Belser’s
questions about the pistol, Officer Belser asked defendant if he “ ‘ever had been
convicted of a felony,’ ” to which defendant responded that he had been convicted “ ‘for
possession of a controlled substance.’ ”
       Defendant was ultimately charged with possession of a firearm by a felon. The
information also alleged a prior prison term enhancement. After the jury found defendant
guilty of the possession charge and after the court, in a bifurcated proceeding, found the
prior prison term allegation to be true, the court sentenced defendant to an aggregate
prison term of four years.
                                       DISCUSSION
                                               I
                                           Miranda
       At trial, Officer Belser testified about the night he arrested defendant. The
prosecutor asked Officer Belser about his exchange with defendant concerning the pistol
after defendant said, “ ‘That’s not stolen.’ ” When the prosecutor asked Officer Belser if
defendant said anything else about the pistol, defendant objected. Outside the presence
of the jury, defendant claimed the police officer’s testimony regarding what defendant
said about the pistol violated his Miranda rights because defendant was under arrest but
had not been given Miranda warnings. The prosecutor conceded defendant was in
custody when Officer Belser asked the questions about the pistol but argued the questions
did not constitute an interrogation for purposes of Miranda.



                                              3
       The trial court partially sustained and partially overruled defendant’s objection.
The court characterized Officer Belser’s questions about how defendant knew the pistol
was not stolen, the investigative questions to which defendant responded that he thought
he had taken the pistol out of the car, and the question about how defendant did during
target practice as “neutral questions” not subject to a Miranda warning. In reference to
Officer Belser’s questions about defendant going target shooting, the court noted: “It’s
legal to go target shooting. There’s no indication there’s an illegal activity at this point.”
The court did suppress Officer Belser’s question of whether defendant was ever
convicted of a felony, finding the question was designed to elicit an incriminating
response.
       On appeal, defendant disputes the trial court’s finding that the admitted questions
about the pistol did not constitute an interrogation and argues Officer Belser’s
questioning about the pistol “[w]as the [f]unctional [e]quivalent of an [i]nterrogation
[b]ecause [t]hose [q]uestions [w]ere [l]ikely to [e]licit [i]ncriminating [s]tatements.”
(Bold text omitted.) We disagree.
       “[T]he term ‘interrogation’ under Miranda refers not only to express questioning,
but also to any words or actions on the part of the police (other than those normally
attendant to arrest and custody) that the police should know are reasonably likely to elicit
an incriminating response from the suspect. The latter portion of this definition focuses
primarily upon the perceptions of the suspect, rather than the intent of the police.”
(Rhode Island v. Innis (1980) 446 U.S. 291, 301 [64 L. Ed. 2d 297, 308], fn. omitted.)
Because the finding of whether an interrogation occurred “appears to be a predominantly
factual mixed question” (People v. Mickey (1991) 54 Cal. 3d 612, 649), “[w]e review the
trial court’s finding regarding whether interrogation occurred for substantial evidence or
clear error” (People v. Clark (1993) 5 Cal. 4th 950, 985, disapproved on another point in
People v. Doolin (2009) 45 Cal. 4th 390, 421, fn. 22).



                                              4
       While defendant does not dispute the admissibility of his spontaneous statement
about the pistol, he claims Officer Belser’s questions in response to his spontaneous
statement constituted an interrogation. But “not all questioning of a person in custody
constitutes interrogation under Miranda.” (People v. Ray (1996) 13 Cal. 4th 313, 338.)
More importantly, a question posed in response to a statement that “in form and content
invite[s] the hearer to request clarification” is not designed to elicit an incriminating
response. (People v. Franzen (2012) 210 Cal. App. 4th 1193, 1199, 1203 [reasoning that a
booking officer’s question, “What guy?,” in response to the defendant’s statement, “ ‘It’s
probably the guy looking for his money,’ ” regarding why her phone was ringing, was a
neutral question and was not designed to elicit an incriminating response because the
defendant’s comment invited a request for clarification].)
       Similarly to the booking officer’s question in Franzen, Officer Belser’s question
of “ ‘How do you know it’s not stolen?’ ” was posed in response to defendant’s
spontaneous statement that the pistol was not stolen, which invited a response for
clarification. It was thus reasonable for the trial court to find that Officer Belser’s
question of “ ‘How do you know it’s not stolen?’ ” was “neutral” and not designed to
elicit an incriminating response because the spontaneous statement made by defendant
invited a request for clarification.
       Contrary to defendant’s position, this case is similar to People v. Gamache (2010)
48 Cal. 4th 347. In Gamache, the booking deputy asked the defendant about his military
past. (Id. at p. 384.) The defendant talked about his military past but also gave the
deputy information about the crimes he was arrested for, saying “ ‘I fucked up. I knew
better. I should have used a .45.’ ” (Ibid.) The deputy then asked the defendant what
had happened, how defendant felt, and about one of the victims. (Ibid.) The defendant
responded to each question with incriminating statements. (Ibid.)
       In Gamache, our Supreme Court noted “the police ‘may speak to a suspect in
custody as long as the speech would not reasonably be construed as calling for an

                                               5
incriminating response.’ ” (People v. Gamache, supra, 48 Cal.4th at p. 388, quoting
People v. Clark, supra, 5 Cal.4th at p. 985.) The court held the statements the defendant
made to the booking deputy “were not the product of an interrogation.” (Gamache, at
p. 387.) The court reasoned the booking deputy’s questions, even though they related to
the crimes for which the defendant was arrested, were “ ‘neutral inquir[ies]’ ” that “did
not convert [the defendant]’s volunteered admissions into the product of interrogation.”
(Id. at p. 388, quoting People v. Ray, supra, 13 Cal.4th at p. 338.)
       Our Supreme Court’s reasoning in Gamache supports the trial court’s finding that,
with the exception of the excluded question about whether defendant had ever been
convicted of a felony, the questions Officer Belser asked defendant about the pistol did
not constitute an interrogation. Officer Belser’s questions did not relate to the crime for
which defendant was originally arrested, and they did not relate to the crime with which
defendant was ultimately charged -- being a felon in possession of a firearm -- as there
was no evidence the officer knew at the time of the questions that defendant had a felony
conviction. Instead, it appears the officer simply sought clarification of defendant’s
spontaneous statement that the gun was not stolen and the officer’s questions could
reasonably be characterized as neutral inquiries that were not likely to elicit an
incriminating response. Thus, the trial court’s finding that Officer Belser’s questions
about the pistol did not constitute an interrogation was supported by substantial evidence.
                                               II
                            The Jury’s Request For Clarification
       During jury deliberations, the jury sent the court a question. The jury asked,
“Does knowing gun is in . . . existence . . . prove possession . . . of firearm, . . . or are we
responsible for what’s in the trunk of someone else’s car?” The court discussed the
jury’s question with counsel for both parties. Defense counsel, Robert Radcliffe, said,
“[t]he legal answer to both parts is no.” The prosecutor suggested the jury be told to look
to the jury instructions to answer its question. Defense counsel immediately said, “I’ll

                                                6
submit it to the Court. That’s often times [sic] the response.” The court agreed with
defense counsel that the answer to both questions was “no” but also agreed with the
prosecutor that the jury should be told to review the jury instructions for the appropriate
legal standard. The court asked counsel if directing the jury to review the jury instruction
was a sufficient response to the jury’s question, and defense counsel said, “I’ll submit it
to the Court. [¶] Okay.” The court then directed the jury to refer back to the jury
instructions.
       Defendant argues the court’s response to the jury’s inquiry was “inadequate
because it failed to clear up the confusion that prompted the question in the first place.”
Because defendant failed to preserve this issue for appeal, we do not express an opinion
on whether the court’s response was adequate.
       A defendant’s failure to object to a trial court’s proposed response to a jury
question forfeits any claim of error and may be regarded as showing “tacit approval of
the trial court’s decision.” (People v. Boyette (2002) 29 Cal. 4th 381, 430.) More
importantly, “[w]here . . . appellant consents to the trial court’s response to jury questions
during deliberations, any claim of error with respect thereto is waived.” (People v.
Bohana (2000) 84 Cal. App. 4th 360, 373.) Finally, where the defendant both suggests
and consents to the trial court’s response to a jury inquiry, the defendant forfeits any
claim of error. (People v. Rodrigues (1994) 8 Cal. 4th 1060, 1193.)
       Here, while defense counsel did state that the legal answer to both parts of the
jury’s question was “no,” he did not suggest that the court’s response to the jury be “no.”
On the contrary, when the prosecutor made the suggestion that the court should refer the
jury back to the jury instructions, defense counsel did not argue for a different response,
but instead stated, “That’s often times [sic] the response.” More importantly, after
defense counsel told the court referring the jury back to the jury instructions was “often
times [sic] the response,” the court took the statement to mean that defense counsel was
suggesting that the court refer the jury back to the jury instructions. Defense counsel

                                              7
made no attempt to correct the court’s understanding of his position. Finally, the court
asked both parties if directing the jury to refer to the jury instructions was a sufficient
response and defense counsel responded in the affirmative. Thus, because defendant did
not suggest an alternative response to the jury’s inquiry, because he agreed with the
prosecutor’s suggestion that referring the jury back to the jury instructions was an
appropriate response, and because defense counsel answered in the affirmative when the
court asked if its response to the jury was sufficient, defendant forfeited any claim of
error.
                                                III
                                       Cumulative Error
         Defendant contends that the cumulative effect of the foregoing errors requires
reversal. Not so. Because no error has been shown and because defendant did not
preserve one of the two issues he claims resulted in cumulative error for appeal, there
could be no cumulative effect.
                                                IV
            Appointment Of New Counsel To Prepare A Motion For A New Trial
         After the jury found defendant guilty and after the court found the prior prison
term allegation to be true, defendant asked for a new trial based on ineffective assistance
of counsel. The court held a Marsden2 hearing to determine whether new counsel should
be appointed to prepare defendant’s motion for a new trial.
         During the hearing, Radcliffe testified “[he] did [his] best to prepare for the trial.”
Defendant told the court he asked Radcliffe to get Officer Belser’s work log schedule, but
Radcliffe refused. Defendant claimed Officer Belser was not the officer who pulled him
over. Radcliffe said defendant first raised his claim regarding Officer Belser during the




2        People v. Marsden (1970) 2 Cal. 3d 118.

                                                8
preliminary examination. Radcliffe thought defendant was wrong because the police
report said Officer Belser was the officer who pulled defendant over and arrested him and
because Officer Belser came into court and testified.
       Radcliffe next explained to the court that defendant raised the issue with him again
sometime between the preliminary examination and trial. Radcliffe testified he told
defendant: “Well, he is saying that he was there. I can’t imagine him putting in a police
report and testifying on the witness stand that he was there if he was not.” Defendant
asked Radcliffe to get the work logs during trial, but because it was the middle of trial,
Radcliffe could not get the work logs.
       During the Marsden hearing, the court noted that Radcliffe asked Officer Belser
questions during trial about the stop “and who was in the car with him.” The court then
asked defendant if he and Radcliffe were still able to talk to one another, to which
defendant responded “Yeah.”
       The court denied defendant’s request to appoint new counsel for the motion for a
new trial. The court found that there was no breakdown in the attorney-client
relationship to the extent that a new attorney was required. The court further found that
Radcliffe “made a tactical decision with regard to those particular records . . . and that he
sufficiently covered the ground that [defendant raised] by asking a number of questions
of the detective about his presence at the scene that evening that [defendant was]
arrested.”
       After the Marsden hearing, Radcliffe filed a motion for a new trial on behalf of
defendant. The court denied the motion, finding there was no ineffective assistance of
counsel based on the fact that “[c]ounsel cross-examined vigorously the officers and
other witnesses at trial.”
       Pursuant to Marsden, “[a] defendant ‘may be entitled to an order substituting
appointed counsel if he shows that, in its absence, his Sixth Amendment right to the
assistance of counsel would be denied or substantially impaired.’ ” (People v. Memro

                                              9
(1995) 11 Cal. 4th 786, 857.) “Marsden motions are subject to the following well-
established rules: ‘ “ ‘When a defendant seeks to discharge his appointed counsel and
substitute another attorney, and asserts inadequate representation, the trial court must
permit the defendant to explain the basis of his contention and to relate specific instances
of the attorney’s inadequate performance. [Citation.] A defendant is entitled to relief if
the record clearly shows that the first appointed attorney is not providing adequate
representation [citation] or that defendant and counsel have become embroiled in such an
irreconcilable conflict that ineffective representation is likely to result [citations].’
[Citations.]” ’ [Citation.] Denials of Marsden motions are reviewed under an abuse of
discretion standard.” (People v. Barnett (1998) 17 Cal. 4th 1044, 1085.)
       Defendant contends that because his claim “was a matter beyond ‘the four corners
of the courtroom’ ” and because his claim Officer Belser was not present when he was
arrested mixed with the fact that Radcliffe did not investigate his claim “presented a
colorable claim of ineffective assistance of counsel . . . ,” the trial court should have
appointed new counsel. We disagree.
       “A claim of denial of the right to the effective assistance of counsel is not
colorable . . . if it is based in substantial part upon factual representations that are
manifestly inconceivable . . . .” (People v. Stewart (1985) 171 Cal. App. 3d 388, 396,
disapproved on other grounds in People v. Smith (1993) 6 Cal. 4th 684, 694 [dicta].)
Moreover, the Supreme Court has held “a particular decision not to investigate must be
directly assessed for reasonableness in all the circumstances, applying a heavy measure
of deference to counsel’s judgment.” (Strickland v. Washington (1984) 466 U.S. 668,
691 [80 L. Ed. 2d 674, 695].)
       Here, under the circumstances of this case, defendant’s factual representations
appear “manifestly inconceivable.” Officer Belser’s name appeared on the police report,
he appeared in court on two separate occasions to testify about defendant’s arrest, and
Radcliffe “vigorously” cross-examined him. Based on those facts, it is inconceivable that

                                               10
Officer Belser was not present when defendant was arrested. In light of the fact that
Radcliffe was aware that Officer Belser’s name was on the police report and the fact that
Officer Belser testified, Radcliffe’s decision not to investigate defendant’s claim was
reasonable. Finally, the matter was not entirely outside the four corners of the courtroom
because the judge was able to see Officer Belser’s testimony and Radcliffe’s “vigorous”
cross-examination of Officer Belser. Thus, the trial court did not abuse its discretion by
refusing to appoint new counsel to prepare defendant’s motion for a new trial.
                                      DISPOSITION
       The judgment is affirmed.



                                                 /s/
                                                 Robie, J.



We concur:



/s/
Nicholson, Acting P. J.



/s/
Duarte, J.




                                            11